PER CURIAM.
This cause is before us upon petition for a writ of habeas corpus. Petitioner alleges a denial of counsel during the preliminary stage of his prosecution.
Fla.R.Crim.P. 3.850 provides a remedy by which the stated issue may be addressed. Petitioner’s failure to assert exhaustion of that remedy precludes relief by writ of habeas corpus. Henderson v. State, 184 So.2d 646 (Fla.1966); Adams v. Wainwright, 381 So.2d 248, (1st Fla.App. 1979); Fla.R.Crim.P. 3.850.
Accordingly, the petition is denied.
MILLS, C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.